SEABURY, J. (dissenting).
In my judgment the verdict of 'the jury, which the trial justice refused to set aside, should not be disturbed. The case presented simply an issue of fact, which was exclusively within the province of the jury to determine. Mr. Cahn, one of the plaintiffs, testified positively to his employment by the defendant, his successful efforts to secure some one willing to exchange his property for that of the defendant upon terms satisfactory to the defendant, and to the agreement on the part of the defendant to make the exchange. He was contradicted by the defendant, her husband, and their attorney. The issue of fact raised by this conflicting testimony was submitted to the jury in a charge that was fair and just to both parties. In common-law actions the verdict of the jury ought not to be treated as merely advisory, which may or may not be permitted to stand, dependent upon whether or not it coincides with the opinion of the trial justice or the justices of the appellate courts. The jury were the judges of the credibility of the witnesses. The evidence was such that the jury could logically and reasonably have come to the conclusion at which they arrived. Believing Cahn to be a credible witness, they could have come to no other conclusion. If the jury had returned a verdict which was logically impossible upon the evidence, a different situation would be presented.
■ I think the judgment and order appealed from should be affirmed, with costs.